Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered October 13, 2006, convicting defendant upon her plea of guilty of the crime of manslaughter in the first degree.
Having killed the victim with a gunshot to the head, defendant pleaded guilty to manslaughter in the first degree and was sentenced in accordance with the plea agreement to 20 years in prison and five years of postrelease supervision. Defendant now appeals.
We reject defendant’s contention that her sentence was harsh and excessive. Given the brutal nature of the crime committed, along with the fact that, at the time of the incident defendant was on parole for her prior conviction for attempted robbery in the second degree, we find neither an abuse of discretion by County Court nor the existence of any extraordinary circumstances warranting a reduction of the negotiated sentence in the interest of justice (see People v Stubblefield, 18 AD3d 955, 956 [2005], lv denied 5 NY3d 795 [2005]). Accordingly, the judgment is affirmed.
Mercure, J.P., Crew III, Peters, Spain and Kane, JJ., concur. Ordered that the judgment is affirmed.